Citation Nr: 1714195	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  09-12 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to January 28, 2015, for a left knee disability.

2.  Entitlement to a rating in excess of 30 percent from March 1, 2016, for residuals from a total left knee replacement (left knee residuals).  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from March 1982 to September 1982 and from June 1988 to November 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In connection with this appeal, the Veteran testified at a hearing before a Decision Review Officer (DRO) in August 2009.  A transcript of that hearing is of record.

In April 2009, the Veteran requested a hearing before a Veterans Law Judge.  A review of the file indicates that the Veteran submitted a request to withdraw the hearing in April 2010.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

The Board remanded the claim in May 2012 and July 2014 for additional development.  A November 2014 rating decision increased the Veteran's left knee disability rating to 20 percent, effective September 29, 2006, the date his claim for entitlement to service connection was received.  In addition, a March 2015 rating decision granted a temporary evaluation of 100 percent from January 28, 2015, to February 29, 2016, based on surgical or other treatment necessitating convalescence following a left total knee arthroplasty.  That rating decision assigned a 30 percent rating from March 1, 2016.  As the temporary total rating represented a complete grant of benefits for that time period, no further consideration of that period is required; however, as the other increased ratings were not complete grants of available benefits those periods remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In August 2015, the Board denied the claim for an initial rating in excess of 20 percent prior to January 28, 2015, which the Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In July 2016, the Court vacated the August 2015 Board decision with respect to the denial of an increased initial rating greater than 20 percent and remanded the claim to the Board.  The Joint Motion for Partial Remand concluded that the August 2015 Board decision failed to adequately discuss and evaluate the contradictory evidence of left knee instability and the possibility of granting a separate disability rating pursuant to Diagnostic Code 5257.

As noted above, a March 2015 rating decision assigned a 30 percent disability rating for the Veteran's left knee residuals from March 1, 2016.  This portion of the increased rating claim was not adjudicated in the August 2015 Board decision, as the Veteran's one-year period of convalescence for his total left knee replacement was ongoing.  As his temporary total rating and convalescent period has expired and the 30 percent rating currently is in effect, this portion of the increased rating claim has been added to the issue, as listed above.

In September 2016, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 28, 2015, the Veteran's left knee disability did not result in ankylosis; recurrent subluxation or instability; dislocated or removed meniscus; flexion functionally limited to 15 degrees or less; extension functionally limited to 10 degrees or more; an impairment of the tibia and fibula; or genu recurvatum.

2.  From March 1, 2016, the Veteran's left knee residuals results in chronic residuals consisting of severe painful motion or weakness. 


CONCLUSIONS OF LAW

1.  Prior to January 28, 2015, the criteria for an initial rating in excess of 20 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 5261 (2015).

2.  From March 1, 2016, the criteria for a disability rating of 60 percent for the Veteran's left knee residuals have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5055 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA has met its duty to notify for the claims.

The Veteran's claim for a higher disability evaluation is a downstream issue, which were initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104  and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice.  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, while the Veteran requested the opportunity to testify before the Board, he later withdrew his request for a hearing.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6. 

Left Knee Disability Prior to January 28, 2015

The Veteran was assigned a 20 percent rating prior to January 28, 2015, under Diagnostic Code 5261.  

The July 2016 JMR found that the Board did not provide an adequate statement of reasons or bases regarding the issue of whether the Veteran was entitled to a separate rating pursuant to Diagnostic Code 5257 prior to January 28, 2015.  As such, the Board will thoroughly discuss the applicability of all relevant Diagnostic Codes.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5256 evaluates ankylosis of the knee.  The record contains no evidence of left knee ankylosis, and the Veteran has not described symptoms that are suggestive of ankylosis.  Therefore, this Diagnostic Code is not applicable and will be discussed no further. 

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Diagnostic Codes 5258 and 5259 evaluate semilunar cartilage, which is synonymous with the meniscus.  Under Diagnostic Code 5258, when the meniscus is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  Under Diagnostic Code 5259, when the meniscus has been removed, but remains symptomatic, a 10 percent rating is assigned.

Diagnostic Code 5260 evaluates limitation of knee flexion.  A 10 percent rating is assigned for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees or extension limited to 15 degrees.  A 30 percent rating is assigned for either flexion limited to 15 degrees or extension limited to 20 degrees.

Diagnostic Code 5261 evaluates limitation of knee extension.  A 20 percent rating is assigned for extension limited to 15 degrees.  A 30 percent rating is assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees.  A 50 percent rating is assigned for extension limited to 45 degrees.

Of note, separate compensable ratings may be assigned for limitation of flexion and for limitation of extension, without violating the rule against pyramiding.  See 38 C.F.R. § 4.14.

Diagnostic Code 5262 evaluates impairment of the tibia and fibula.  A 10 percent rating is assigned for a slight knee or ankle disability.  A 20 percent rating is assigned for a moderate knee or ankle disability.  A 30 percent rating is assigned for a marked knee or ankle disability.  A 40 percent rating is assigned for nonunion with loose motion that requires a brace.  

Diagnostic Code 5263 evaluates genu recurvatum.  The record contains no evidence of left genu recurvatum, and the Veteran has not described symptoms that are suggestive of left genu recurvatum.  Therefore, this Diagnostic Code is not applicable and will be discussed no further. 

Prior to January 28, 2015, the Veteran's medical records show she consistently treated for left knee pain.  In October 2008, he was prescribed a knee brace.  

At the August 2009 DRO hearing, the Veteran testified that he had left knee pain and wore a knee brace.  He testified that without the knee brace, his knee cap went back and forth and he has fallen while not using the knee brace.  He also testified that he used a cane, although it was not prescribed.

In March 2011, the Veteran was prescribed a cane.  In January 2014, he was prescribed orthopedic shoes to help reduce his pain.  

The Veteran has been afforded multiple VA examinations for his left knee disability.  At a May 2008 VA examination, he reported his left knee limited him to standing 15 to 30 minutes and walking a quarter mile.  He also reported his left knee gave away and was instable.  However, he reported having no episodes of dislocation of subluxation.  On physical examination, he demonstrated flexion to at least 100 degrees with pain and demonstrated negative knee extension with pain.  He had no instability on testing.  The examiner indicated that the Veteran had no meniscus abnormality.

At a May 2010 VA examination, the Veteran reported left knee instability, locking, and giving out and that he wore a knee brace.  On examination, he had an antalgic gait.  He demonstrated flexion to 120 degrees with pain.  He demonstrated extension to 0 degrees with pain.  Repetitive use testing resulted in pain and weakness at 90 degrees.  He had severe quadriceps atrophy with 4-/5 strength.  He had no instability on testing.  The examiner indicated that the Veteran had no episodes of dislocation or recurrent subluxation.  The examiner indicated that the Veteran had normal meniscus findings.

At a July 2012 VA examination, the Veteran reported daily knee pain and severe knee pain 5 to 6 days per week.  He reported flare-ups with unusual physical activities and inclement weather.  On examination, he demonstrated flexion to 105 degrees with pain at 95 degrees.  He demonstrated extension to 0 degrees with pain.  Repetitive use testing resulted in additional limitations of flexion to 95 degrees, less movement than normal, and pain on movement.  He had reduced 4/5 strength.  He had no instability on testing.  The examiner indicated that the Veteran had no episodes of dislocation or recurrent subluxation.  The examiner indicated that the Veteran had shin splits but currently had no symptoms.  The examiner indicated that the Veteran had a meniscus condition that resulted in frequent episodes of joint locking and pain.  The examiner indicated that the Veteran constantly used a knee brace and cane to aide in stabilization and ambulation.

At a July 2014 VA examination, the Veteran reported chronic pain and diminished ability to stand and walk.  He reported that his knee locks and gives out on him on occasion.  He reported that he did wear a knee brace but it did not help so he stopped using it.  He reported that he still used a cane.  He denied having any flare-ups.  On examination, he demonstrated flexion to 105 degrees with pain at 45 degrees.  He demonstrated extension to 15 degrees with pain at 5 degrees.  The examiner indicated that the Veteran was unable to complete repetitive-use testing due to pain.  The examiner indicated that repetitive use would result in less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting.  He had reduced 4/5 strength.  He had no instability on testing.  The examiner indicated that the Veteran had no episodes of dislocation or recurrent subluxation.  The examiner indicated that the Veteran did not have or ever had shin splints.  The examiner indicated that the Veteran did not have any meniscal conditions.

The Board finds that the criteria to assign a compensable rating for the Veteran's left knee disability under Diagnostic Code 5260 have not been met.  The Veteran consistently demonstrated flexion in his left knee to well in excess of 60 degrees, equivalent to a noncompensable rating.  Although pain limited his flexion to 45 degrees at the July 2014 examination, he nevertheless demonstrated flexion to 105 degrees, which is consistent with the flexion findings at the previous VA examinations.  As such, the Veteran is not found to meet even the criteria for a noncompensable rating under Diagnostic Code 5260, which requires flexion to be limited to 60 degrees.  

Turning to limitation of extension, the Board finds that the criteria to assign a rating in excess of 20 percent for the Veteran's left knee under Diagnostic Code 5261 have not been met.  The Veteran demonstrated negative extension at the May 2008 VE examination and normal extension at the May 2010 and July 2012 VA examinations.  At the July2014 VA examination, he demonstrated flexion to 15 degrees, which is consistent with the assigned 20 percent rating.  As such, the Veteran does not meet the criteria for a rating in excess of 20 percent under Diagnostic Code 5261, which requires extension limited to 20 degrees.

Turning to knee instability, the Board finds that the criteria to assign a compensable rating under Diagnostic Code 5257 have not been met.  At the May 2008 VA examination, while he reported that his knee gave away and was instable, he had no instability on testing.  While the Veteran was prescribed a knee brace in October 2008, at the May 2010 VA examination, his left knee showed no instability on examination.  Likewise, at the July 2012 and July 2014, he continued to have no instability on testing.  All VA examiners indicated that Veteran had no episodes of dislocation or recurrent subluxation.  Greater probative value is given to the objective VA examination findings over the Veteran's subjective reports.  As such, the Veteran does not meet the criteria for a 10 percent rating under Diagnostic Code 5257, which requires slight recurrent subluxation or lateral instability.

Turning to the meniscus, the Board finds that the criteria to assign a compensable rating under Diagnostic Codes 5258 or 5259 have not been met.  While the July 2012 VA examiner indicated that the Veteran had a meniscus condition, the May 2008, May 2010, and July 2014 VA examiners all indicated that the Veteran did not have a meniscus condition.  Furthermore, the Veteran's medical records do not document a meniscus condition.  As such, the Veteran does not meet the criteria for a compensable rating under Diagnostic Codes 5258 or 5259, which require a meniscus condition.

Turning to an impairment of the tibia and fibula, the Board finds that the criteria to assign a compensable rating under Diagnostic Code 5262 have not been met.  While the July 2012 VA examiner indicated that the Veteran had splints, the examiner also reported that the Veteran did not have any current symptoms.  In addition, the July 2014 VA examiner indicated that the Veteran did not have shin splints.  Finally, the Veteran's medical records do not document a tibia and fibula impairment.  As such, the Veteran does not meet the criteria for a compensable rating under Diagnostic Code 5262, which requires a tibia and fibula impairment.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Here, the VA examinations document reduced 4/5 strength in the Veteran's left lower extremity.  On range of motion testing, pain or repetitive use did further limit the Veteran's range of motion.  The July 2014 VA examiner reported that repetitive use resulted in less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting.  However, the examiner indicated that the Veteran was unable to complete repetitive-use testing due to pain.  Despite his complaints of pain, the Veteran retained flexion in excess of a compensable rating and extension consistent with the assigned 20 percent rating.  Thus, greater ratings for limitations of flexion and extension are not warranted under DeLuca.

While the Veteran has been shown to experience left knee pain, the Court of Appeals for Veterans Claims (Court) has held that even if range of motion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, the Veteran consistently retained flexion in excess of a noncompensable rating and extension consistent with a 20 percent rating.  As such, there is no basis for a compensable rating under Diagnostic Codes 5260 or in excess of 20 percent under Diagnostic Code 5261.

To this end, the Veteran was assigned a 20 percent rating for his left knee under Diagnostic Code 5261 for his limitation of extension.  The Veteran did not demonstrate findings consistent with either a higher 30 percent rating under Diagnostic Code 5261 or findings consistent with compensable ratings under Diagnostic Codes 5256, 5257, 5257, 5258, 5259, 5260, 5262, or 5263 prior to January 28, 2015.

As such, a rating in excess of 20 percent prior to January 28, 2015, for the Veteran's left knee disability was not warranted and the claim must be denied. 

While 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran, the evidence suggests that the Veteran was no longer able to remain employed due to his service-connected knee disability.  He reported on February 28, 2017, that he was medically retired from his employment because he was unable to perform his duties.  As such, entitlement to TDIU has reasonably been raised by the record and is discussed more fully below.

Left Knee Residuals from March, 1, 2016

The Veteran is assigned a 30 percent rating from March 1, 2016, under Diagnostic Code 5055 for his left knee residuals.

Diagnostic Code 5055 provides for a 100 percent rating for one year following implantation of prosthesis.  Afterwards, a 30 percent rating is assigned for chronic residuals consisting of intermediate degrees of residual weakness, pain or limitation of motion in the affected extremity.  A 60 percent rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

The Veteran underwent a total left knee replacement on January 28, 2015, and assigned a 100 percent rating under Diagnostic Code 5055 through February 28, 2016.  On March 1, 2016, he was assigned a 30 percent rating for his left knee residuals under Diagnostic Code 5055.

The Veteran was afforded a VA examination in November 2016.  The Veteran reported a pain level of 9 out of 10.  He also reported that prolonged walking and standing was difficulty due to pain.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner indicated that the Veteran's left knee residuals resulted in chronic residuals consisting of severe painful motion or weakness.

The November 2016 VA examiner indicated that the Veteran's left knee residuals resulted in chronic residuals consisting of severe painful motion or weakness, which is consistent with a 60 percent evaluation.  As such, the criteria for a 60 percent evaluation for the Veteran's left knee residuals under Diagnostic Code 5055 have been met.

Of note, a schedular evaluation greater than 60 percent is prohibited by the "amputation rule," found in 38 C.F.R. § 4.68, which prohibits the assignment of a combined rating for disabilities of an extremity higher than the rating for the amputation at the elective level, were amputation to be performed.  Amputation at the elective level would be at thigh level, middle or lower thirds.  Amputation at that level warrants only a 60 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5165.  As such, the Veteran cannot receive a higher rating for his total left knee replacement than for an amputated leg.  Accordingly, a schedular rating in excess of 60 percent for the Veteran's service-connected total left knee replacement is not warranted.

As described, the criteria for a schedular rating of 60 percent for left knee residuals under Diagnostic Code 5055 have been met and the claim is granted. 


ORDER

Prior to January 28, 2015, an initial rating in excess of 20 percent for a left knee disability is denied.

From March 1, 2016, a 60 percent rating for left knee residuals is granted, subject to the provision governing the award of monetary benefits.


REMAND

Regarding TDIU, the evidence suggests that the Veteran was no longer able to remain employed due to his service-connected knee disability.  He reported on February 28, 2017, that he was medically retired from his employment because he was unable to perform his duties.  As of March 1, 2016, the Veteran now meets the schedular requirements for TDIU.

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In light of the evidence, the issue of TDIU has been raised by the record, is part and parcel of the increased rating claim, and is properly before the Board.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of TDIU, to include whether the Veteran was unable to obtain or maintain substantially gainful employment.

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


